PER CURIAM.
Affirming the order under review otherwise, we reverse and remand for an evi-dentiary hearing as to the alleged misad-vice of counsel only. Attached to the final order denying appellant’s motion for post conviction relief is the transcript of the plea colloquy in which the appellant states she has not discussed gain time with counsel. The trial court was entitled to rely on this statement, but it does not obviate the need for an evidentiary hearing on the allegation that defense counsel advised appellant she would not spend more than three years in jail as a result of her plea. See State v. Leroux, 689 So.2d 285 (Fla.1996).
Affirmed in part, reversed in part, and remanded.
ALLEN, BENTON, and BROWNING, JJ., CONCUR.